Citation Nr: 1229155	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-25 172	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected low back pain syndrome.  

2.  Entitlement to a rating in excess of 20 percent for low back pain syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of this hearing is of record.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

With respect to the claim for service connection, in written contentions and in sworn testimony, the Veteran has asserted that entitlement to service connection for a psychiatric disorder is warranted as secondary to his service-connected low back disability.  The existence of a current psychiatric disorder is documented by VA outpatient treatment reports of record dated from 2004 to 2010 reflecting treatment for depression.  As such, the sole remaining question regarding service connection for a psychiatric disorder on a secondary basis is whether the evidence substantiates a relationship (causal or by aggravation) between a low back disability and current psychiatric disorder.  

This presents a medical question which cannot be answered by the Board, and a remand for a medical examination that includes an opinion addressing the relationship between the Veteran's service-connected low back disability and a psychiatric disorder is thus necessary in this case in order to fulfill the duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R.§ 3.159(c)(4).  

With respect to the claim for an increased rating, the Veteran was last afforded an examination to assess the severity of this disability in August 2008.  In written statements and sworn testimony, he challenged the thoroughness of this examination and asserted that his severe pain with range of motion was not properly addressed by the examiner.  He also testified as to a possible worsening in this disability since the examination.  Reports from VA outpatient treatment in April 2010 specifically indicated that his low back disability had worsened.  

As the Veteran was last afforded an examination to assess his low back disability 4 years ago and there is an indication of an increase in symptomatology since that time, the Board finds that an examination of the spine is necessary to adequately address the claim on appeal.  

This remand will also afford the RO the opportunity to obtain any relevant VA outpatient treatment reports that are not currently of record.  In this regard, the Veteran referred to medical treatment at VA medical facilities in Brooklyn and Queens at the hearing. 

For the reasons stated above, the case is REMANDED for the following actions:

1.  Obtain any VA clinical records from the Brooklyn VA Medical Center from April 2010 to the present and from VA St. Albans Community Living Center from January 2008 to the present and associate them with the claims file.  

2.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner is asked to address the following:

Is at least as likely as not that the Veteran has a psychiatric disorder that was caused by or permanently worsened beyond its normal progress by a service-connected low back disability? 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Schedule the Veteran for an examination to determine the current nature and severity of his service-connected low back disability.  Sufficient evaluations should be scheduled to evaluate the orthopedic and any neurological symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should identify the limitation of activity imposed by the low back disability with a full description of the effect of the disability upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  The examiner should also indicate whether the Veteran's service-connected low back disability alone renders him unemployable. 

4.  After completion of the above, the RO should review the expanded claims file and determine whether the claims may be granted.  To the extent that either claim is denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

